MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 123 
Docket:	   Ken-16-455	
Argued:	   May	9,	2017	
Decided:	  June	20,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                 STATE	OF	MAINE	
                                        	
                                       v.	
                                        	
                                ANDREW	L.	SEAMON	
	
	
MEAD,	J.	

      [¶1]    Andrew	 L.	 Seamon	 appeals	 from	 a	 judgment	 of	 conviction	 of	

unlawful	sexual	contact	(Class	B),	17-A	M.R.S.	§	255-A(1)(E-1)	(2016),	entered	

by	the	trial	court	(Kennebec	County,	Murphy,	J.)	following	a	jury	trial.		Seamon	

contends	that	the	court	erred	by	denying	a	motion	to	suppress	statements	he	

made	 during	 an	 interview	 with	 a	 detective	 because	 his	 statements	 were	 not	

made	voluntarily.		He	also	appeals	his	sentence,	arguing	that	the	court	erred	by	

considering	conduct	of	which	he	had	been	acquitted	and	unreliable	evidence	in	

setting	 his	 basic	 sentence.	 	 Finally,	 Seamon	 contends	 that	 the	 court	 erred	 by	

instructing	him	to	register	as	a	Tier	III	registrant	pursuant	to	the	Sex	Offender	

Registration	and	Notification	Act	of	2013	(SORNA	2013)	instead	of	as	a	lifetime	

registrant	 pursuant	 to	 the	 Sex	 Offender	 Registration	 and	 Notification	 Act	 of	
2	

1999	(SORNA	1999).		We	affirm	both	the	judgment	and	the	sentence,	but	we	

clarify	that	Seamon	will	be	required	to	register	pursuant	to	SORNA	1999	upon	

his	release	from	incarceration.	

                                  I.		BACKGROUND	

	     [¶2]		Viewed	in	the	light	most	favorable	to	the	court’s	order,	the	record	

on	 the	 motion	 to	 suppress	 supports	 the	 following	 facts.	 	 See	 State	 v.	 Wiley,	

2013 ME 30,	¶	2,	61 A.3d 750.	

	     [¶3]	 	 On	 June	 5,	 2014,	 Detective	 Tori	 Tracy	 of	 the	 Augusta	 Police	

Department	went	to	interview	Andrew	Seamon	at	his	friend’s	home	in	Augusta.		

She	 had	 been	 investigating	 allegations	 of	 sexual	 abuse	 by	 Seamon	 against	 a	

child.	 	 Tracy	 drove	 an	 unmarked	 police	 cruiser	 and	 wore	 plain	 clothes.	 	 Her	

badge	 and	 handgun	 were	 covered	 by	 clothing	 and	 were	 not	 immediately	

apparent.	 	 She	 carried	 a	 concealed	 tape	 recorder	 to	 secretly	 record	 her	

conversation	with	Seamon.	

	     [¶4]		When	Detective	Tracy	first	approached	Seamon,	he	did	not	know	

why	 she	 was	 there.	 	 He	 initially	 believed	 it	 might	 be	 related	 to	 a	 pending	

foreclosure	on	his	home.		Seamon	agreed	to	speak	with	Detective	Tracy;	she	let	

him	choose	where	he	wanted	to	talk,	and	he	selected	a	spot	outside	his	friend’s	

home.		She	told	him	that	she	was	only	there	to	talk	to	him	and	that	she	would	
                                                                                        3	

be	leaving	alone	that	day,	implying	that	she	would	not	arrest	him.		Tracy	did	not	

inform	Seamon	that	the	interview	was	being	recorded	and	did	not	give	Seamon	

Miranda	warnings.	

	     [¶5]		Detective	Tracy	explained	that	she	was	there	regarding	Seamon’s	

involvement	with	a	child,	and	Seamon	understood	what	she	was	referring	to.		

Seamon	told	Tracy	that	he	was	nervous	and	“not	in	good	shape	at	all,”	but	that	

he	would	cooperate	with	her.		He	denied	engaging	in	any	sexually	inappropriate	

conduct	with	any	children.		Tracy	encouraged	Seamon	to	tell	her	the	truth	about	

what	had	happened.		Seamon	never	admitted	to	engaging	in	a	sexual	act	with	

the	child,	but	described	several	instances	of	potentially	inappropriate	things	he	

may	 have	 done	 or	 said	 to	 the	 child.	 	 After	 about	 forty-five	 minutes,	

Detective	Tracy	attempted	to	end	the	conversation,	but	Seamon	asked	her	if	she	

could	 stay	 to	 talk	 to	 him	 longer.	 	 Seamon	 asked	 her	 if	 he	 was	 going	 to	 be	

arrested;	 she	 explained	 the	 court	 process	 and	 said	 that	 Seamon	 might	 be	

arrested	 at	 some	 point	 in	 the	 future	 if	 the	 case	 went	 forward.	 	 The	 entire	

interview	lasted	about	one	hour,	after	which	Detective	Tracy	left	alone	in	her	

police	cruiser.	

	     [¶6]		On	June	27,	2014,	Andrew	Seamon	was	indicted	on	two	counts	of	

gross	sexual	assault	(Class	A),	17-A	M.R.S.	§	253(1)(C)	(2016).		In	November,	a	
4	

superseding	indictment	was	returned	that	added	one	count	of	unlawful	sexual	

contact	(Class	B),	17-A	M.R.S.	§	255-A(1)(E-1).	

	     [¶7]	 	 On	 February	 19,	 2016,	 Seamon	 filed	 a	 motion	 to	 suppress	 the	

statements	he	made	to	Detective	Tracy,	alleging	that	the	statements	were	made	

involuntarily	and	in	violation	of	Miranda.		A	hearing	on	the	motion	was	held	on	

May	 23,	 2016.	 	 At	 the	 hearing,	 Seamon	 described	 how,	 at	 the	 time	 of	 the	

interview,	 he	 was	 “bewildered,”	 suicidal,	 and	 felt	 that	 his	 “life	 was	 upside	

down.”		He	had	been	feeling	“extremely	depressed”	and	had,	in	the	months	prior	

to	the	interview,	been	in	the	psychiatric	unit	of	a	hospital.		He	testified	that	he	

had	submitted	to	Detective	Tracy’s	authority	and	that	he	had	not	answered	her	

questions	of	his	own	free	choice	because	he	was	not	thinking	rationally	at	that	

time.	 	 The	 entire	 recording	 of	 his	 conversation	 with	 Detective	 Tracy	 was	

admitted	in	evidence	at	the	motion	hearing.	

	     [¶8]		In	an	order	dated	June	16,	the	court	(E.	Walker,	J.)	denied	the	motion.		

The	court	determined	that	Seamon	was	not	in	custody	for	Miranda	purposes,	

and	it	determined	that	his	statements	were	made	voluntarily.		The	court	found	

that	 the	 interview	 occurred	 in	 a	 place	 of	 Seamon’s	 choosing,	 which	 was	 a	

location	he	was	comfortable	in;	Seamon	was	told	several	times	that	he	was	not	

going	to	be	arrested	that	day;	only	one	plain-clothed	officer	was	present	and	
                                                                                            5	

she	 did	 not	 display	 her	 gun;	 Seamon	 and	 the	 officer	 were	 familiar	 with	 one	

another	and	“on	friendly	terms”;	the	questioning	was	“gentle	and	not	harsh	or	

accusatory”;	and	Seamon’s	“demeanor	seemed	calm	and	in	control.”		The	court	

found	“no	evidence	of	any	coercion	or	threats	or	trickery	made	by	police,”	and	

determined	 that	 Seamon	 “was	 not	 made	 any	 promises	 or	 offered	 any	 deals”	

when	he	made	the	statements.		The	court	concluded	that	the	State	had	proved	

beyond	a	reasonable	doubt	that	Seamon’s	statements	“were	clearly	the	choice	

of	a	rational	and	clear	thinking	mind,”	and	under	all	of	the	circumstances,	the	

“admission	of	[his]	statements	would	be	fundamentally	fair.”	

	      [¶9]	 	 The	 court	 (Murphy,	 J.)	 held	 a	 jury	 trial	 on	 August	 30–

September	 1,	 2016.	 	 At	 the	 trial,	 the	 child	 testified	 and	 described	 several	

discrete	 instances	 of	 Seamon	 having	 sexual	 contact	 with	 him:	 first,	 Seamon	

“messed	around	with”	and	“jiggl[ed]”	the	child’s	genitals;	another	time,	Seamon	

lubricated	the	child’s	genitals	and	made	the	child	penetrate	Seamon’s	anus;	on	

another	occasion,	Seamon	performed	oral	sex	on	the	child;	and,	after	the	child	

had	disclosed	the	previous	incidents	to	other	children,	Seamon	“did	the	same	

thing	 he	 did	 the	 first	 time	 .	 .	 .	 messed	 around	 with	 [the	 child’s]	 penis.”	 	 A	

redacted	version	of	the	recording	of	Seamon’s	interview	with	Detective	Tracy	

was	played	for	the	jury.	
6	

	        [¶10]		The	jury	was	unable	to	reach	a	verdict	on	the	count	of	gross	sexual	

assault	 pertaining	 to	 the	 alleged	 anal-genital	 contact1	 and	 found	 Seamon	 not	

guilty	on	the	count	of	gross	sexual	assault	alleging	oral-genital	contact.		The	jury	

found	Seamon	guilty	on	the	count	charging	unlawful	sexual	contact.	

	        [¶11]		The	parties	filed	sentencing	memoranda	on	September	19,	2016,	

and	 the	 court	 held	 a	 sentencing	 hearing	 on	 September	 21,	 2016.	 	 At	 the	

sentencing	hearing,	Seamon	argued	that	information	related	to	the	gross	sexual	

assault	charges	was	“not	reliable”	and	should	not	factor	into	sentencing.		The	

court	 responded,	 “Just	 to	 be	 clear	 .	 .	 .	 I	 don’t	 intend	 to	 consider	 any	 of	 the	

allegations	of	gross	sexual	assault	in	the	sentencing	analysis.		I	don’t	think	that	

I	can	do	that	based	upon	the	verdicts,	so—but	I	think—what	I	know	I	have	to	

do	is	address	the	conviction	for	unlawful	sexual	contact,	Class	B.”	

	        [¶12]		In	setting	Seamon’s	basic	sentence,2	the	court	explained:	

         [T]he	 [c]ourt	 would	 consider	 that	 we’re	 talking	 about	 more	 than	
         one	incident	as	described	by	the	victim.		And	the	[c]ourt	would	find	

     1		The	court	declared	a	mistrial	on	this	count,	and	the	charge	has	since	been	dismissed.	

     	
     2		“In	the	sentencing	process,	the	trial	court	must	first	determine	a	basic	period	of	incarceration.		

That	determination	is	made	solely	by	reference	to	the	offender’s	criminal	conduct	in	committing	the	
crime,	that	is,	by	considering	the	particular	nature	and	seriousness	of	the	offense	without	regard	to	
the	circumstances	of	the	offender.”		State	v.	Hewey,	622 A.2d 1151,	1154	(Me.	1993)	(quotation	marks	
omitted);	see	17-A	M.R.S.	§	1252-C(1)	(2016).		After	that,	the	court	is	required	to	individualize	the	
sentence	 by	 considering	 aggravating	 and	 mitigating	 factors	 to	 determine	 the	 maximum	 period	 of	
incarceration.		See	17-A	M.R.S.	§	1252-C(2)	(2016);	Hewey, 622 A.2d	at	1154.		The	third	and	final	step	
for	the	court	is	to	determine	if	a	portion	of	the	sentence	should	be	suspended,	and	if	so,	determine	
the	appropriate	period	of	probation.		See	17-A	M.R.S.	§	1252-C(3)	(2016);	Hewey, 622 A.2d	at	1155.	
                                                                                     7	

      based	on	what	evidence	it	believes	is	factually	reliable	and	relevant,	
      and	those	are—that’s	the	terminology	from	the	Hewey	and	other	
      cases,	that	there	were	three	[discrete	incidents]	testified	to	by	[the	
      child].	
      	
      The	 first	 one	 is	 described	 at	 the	 very	 beginning	 of	 his	 testimony	
      where	he	talks	about	[the	defendant]	wiggling	his	genitalia.		There	
      is	a	second	incident	where	he	describes	on	a	different—definitely	
      on	 a	 different	 day	 or	 a	 different	 time	 frame	 the	 defendant	
      lubricating	 the	 genitalia	 of	 [the	 child].	 	 And	 then	 there	 is	 a	 third	
      incident	where	he	states	that	after	about	a	month	or	so	there	was	
      another	incident	where	he	says	he	did	it	again.		The	state	asks	what	
      he	meant	by	that,	and	he	said—he	referred	to	again	the	defendant	
      touching	his	penis.	
      	
The	 court	 set	 the	 basic	 sentence	 in	 the	 “mid-range”	 of	 the	 zero-to-ten-year	

continuum	for	a	Class	B	conviction,	see	17-A	M.R.S.	§	1252(2)(B)	(2016),	for	a	

basic	sentence	of	five	to	six	years.	

	     [¶13]		Moving	on	to	the	second	step	of	the	sentencing	process,	the	court	

discussed	aggravating	factors—that	the	child	was	eight	years	old	at	the	time	

and	may	have	a	developmental	disability,	that	Seamon	told	the	child	he	would	

kill	himself	if	the	child	told	anyone,	and	that	Seamon	had	told	the	child	he	was	

engaging	in	a	religious	sin—and	mitigating	factors—namely	that	Seamon	had	

accepted	 some	 responsibility	 for	 his	 actions	 and	 apologized	 to	 the	 victim’s	

family—and	set	Seamon’s	maximum	sentence	at	nine	years.		The	court	found	

that	Seamon	would	benefit	from	counseling	and	that	he	expressed	an	interest	

in	the	rehabilitative	process.		It	considered	the	deterrent	effect	of	the	sentence	
8	

it	 might	 impose,	 as	 well	 as	 the	 gravity	 of	 the	 offense,	 and	 arrived	 at	 a	 final	

sentence	of	nine	years’	incarceration,	with	all	but	six	years	suspended,	followed	

by	twelve	years	of	probation.		A	condition	of	Seamon’s	probation	is	that	he	have	

no	direct	or	indirect	contact	with	the	child.	

	      [¶14]		Near	the	end	of	the	sentencing	hearing,	the	court	explained	that	

“Mr.	Seamon	will	have	to	register	under	the	Maine	Sex	Offender	Registry	and	

Notification	 Act	 as	 a	 [T]ier	 III	 offender,	 which	 is	 a	 lifetime	 registration	

requirement.	.	.	.		And	I	also	have	a	form	that	we	have	to	give	you,	Mr.	Seamon,	

that	 notifies	 you	 about	 your	 obligation	 to	 register	 under	 the	 Maine	 SORNA	

laws.”	 	 Seamon	 received	 a	 form	 explaining	 his	 duty	 to	 register	 pursuant	 to	

SORNA	2013,	which	Seamon	signed	that	day.	

	      [¶15]	 	 On	 November	 30,	 2016,	 the	 Sentence	 Review	 Panel	 granted	

Seamon	 leave	 to	 appeal	 his	 sentence.	 	 See	 State	 v.	 Seamon,	 No.	 SRP-16-505	

(Me.	Sent.	Rev.	Panel	Nov.	30,	2016).		Seamon’s	appeal	from	his	sentence	was	

consolidated	with	the	appeal	of	his	conviction.		See	M.R.	App.	P.	20(h).	

                                     II.		DISCUSSION	

A.	    Motion	to	Suppress	

	      [¶16]		Seamon	argues	that	the	motion	court	erred	in	denying	his	motion	

to	suppress	because	his	statements	to	the	detective	were	made	involuntarily.		
                                                                                       9	

He	asserts	that	we	should	consider,	among	other	things,	what	he	characterizes	

as	the	“excessively	friendly”	nature	of	the	interview	with	Detective	Tracy	and	

his	mental	health	issues.	

	     [¶17]		“The	determination	of	whether	a	statement	is	voluntary	is	a	mixed	

question	of	fact	and	law,	such	that	the	court’s	factual	findings	are	reviewed	for	

clear	error	and	its	application	of	legal	principles	to	those	findings	is	reviewed	

de	novo.”		State	v.	Bryant,	2014 ME 94,	¶	15,	97 A.3d 595.		“[W]hen	a	defendant	

in	a	criminal	case	moves	to	suppress	statements	on	the	ground	that	they	were	

made	involuntarily,	the	State	has	the	burden	to	prove	voluntariness	beyond	a	

reasonable	 doubt.”	 	 State	 v.	 Hunt,	 2016 ME 172,	 ¶	 17,	 151 A.3d 911.	 	 We	

recognize	 “a	 distinction	 between	 those	 statements	 that	 must	 be	 excluded	

pursuant	to	the	Fifth	Amendment	because	they	are	the	product	of	compulsion,	

and	 those	 statements	 that	 must	 be	 excluded	 because	 their	 admission	 would	

otherwise	 create	 an	 injustice.”	 	 Id.	 ¶	 19.	 	 Because	 Seamon	 asserts	 that	 the	

admission	of	his	statements	violates	due	process,	we	will	“examine	whether	his	

statements	were	free	and	voluntary	or	whether,	considering	the	totality	of	the	

circumstances	under	which	the	statements	were	made,	their	admission	would	

be	fundamentally	unfair.”		Id.	
10	

	      [¶18]		The	voluntariness	requirement	encompasses	“three	overlapping	

but	 conceptually	 distinct	 values:	 (1)	 it	 discourages	 objectionable	 police	

practices;	 (2)	 it	 protects	 the	 mental	 freedom	 of	 the	 individual;	 and	 (3)	 it	

preserves	 a	 quality	 of	 fundamental	 fairness	 in	 the	 criminal	 justice	 system.”		

Wiley,	2013 ME 30,	¶	16,	61 A.3d 750 (quotation	marks	omitted).		“A	confession	

is	 voluntary	 if	 it	 results	 from	 the	 free	 choice	 of	 a	 rational	 mind,	 if	 it	 is	 not	 a	

product	 of	 coercive	 police	 conduct,	 and	 if	 under	 all	 of	 the	 circumstances	 its	

admission	would	be	fundamentally	fair.”		State	v.	Mikulewicz,	462 A.2d 497,	501	

(Me.	1983).		We	determine	whether	a	confession	was	voluntary	by	examining	

the	“totality	of	the	circumstances,”	considering	such	relevant	circumstances	as	

      the	 details	 of	 the	 interrogation;	 duration	 of	 the	 interrogation;	
      location	 of	 the	 interrogation;	 whether	 the	 interrogation	 was	
      custodial;	 the	 recitation	 of	 Miranda	 warnings;	 the	 number	 of	
      officers	 involved;	 the	 persistence	 of	 the	 officers;	 police	 trickery;	
      threats,	promises	or	inducements	made	to	the	defendant;	and	the	
      defendant's	 age,	 physical	 and	 mental	 health,	 emotional	 stability,	
      and	conduct.	
      	
Hunt,	 2016 ME 172,	 ¶	 22,	 151 A.3d 911  (emphasis	 and	 quotation	 marks	

omitted).	 	 We	 have	 held	 that	 “generalized	 and	 vague	 statements”	 suggesting	

that	a	defendant	should	cooperate	because	it	would	be	helpful	in	the	long	run	

“do	 not	 constitute	 impermissible	 offers	 of	 leniency,”	 State	 v.	 Kittredge,	

2014 ME 90,	¶	28,	97 A.3d 106;	likewise,	“[m]ere	admonitions	or	exhortations	
                                                                                    11	

to	tell	the	truth	will	not,	by	themselves,	render	a	confession	involuntary,”	State	

v.	Tardiff,	374 A.2d 598,	601	(Me.	1977).	

	     [¶19]		Here,	the	totality	of	the	circumstances	of	Seamon’s	interview	with	

Detective	 Tracy	 support	 the	 conclusion	 that	 his	 statements	 were	 voluntary.		

Detective	 Tracy	 was	 the	 only	 officer	 present	 at	 the	 interview,	 and	 she	 was	

dressed	in	plain	clothes	and	her	weapon	was	not	readily	apparent,	see	State	v.	

Lavoie,	 2010 ME 76,	 ¶	 19,	 1 A.3d 408;	 the	 interview	 took	 place	 outside	 of	

Seamon’s	 friend’s	 home,	 at	 a	 location	 of	 Seamon’s	 choosing,	 see	 Bryant,	

2014 ME 94,	¶	17,	97 A.3d 595;	Detective	Tracy	asked	Seamon	if	he	would	speak	

with	her	and	he	agreed	to	do	so,	see	id.;	the	interview	lasted	about	an	hour	and	

would	have	ended	earlier	absent	Seamon’s	request	that	Detective	Tracy	stay	

longer,	see	State	v.	Coombs,	1998 ME 1,	¶¶	6,	12,	704 A.2d 387;	and	Detective	

Tracy	did	not	threaten	or	trick	Seamon,	see	State	v.	McCarthy,	2003 ME 40,	¶	12,	

819 A.2d 335.	

	     [¶20]	 	 Moreover,	 although	 Seamon	 now	 objects	 to	 Detective	 Tracy’s	

friendly	 demeanor	 and	 her	 encouragement	 for	 Seamon	 to	 tell	 the	 truth,	 the	

motion	 court’s	 factual	 finding	 that	 Detective	 Tracy	 did	 not	 make	 any	

suggestions	 or	 promises	 of	 leniency	 to	 secure	 his	 statements	 was	 fully	

supported	by	the	record	and	was	not	clearly	erroneous.		We	contrast	this	case	
12	

with	 State	 v.	 Wiley,	 where	 we	 concluded	 that	 a	 detective	 made	 an	 improper	

offer	 of	 leniency	 when	 he	 specifically	 represented	 that	 the	 defendant’s	

cooperation	 would	 result	 in	 a	 shorter	 county	 jail	 sentence	 with	 probation	

instead	of	time	in	state	prison.		2013 ME 30,	¶¶	18-25,	61 A.3d 750.		We	held	

that	 “[a]	 confession	 is	 not	 voluntary	 where	 an	 interrogating	 officer,	 with	 no	

more	than	apparent	authority,	leads	a	suspect	to	believe	that	a	confession	will	

secure	a	favorable,	concrete	sentence,	and	that	belief	motivates	the	suspect	to	

confess.”		Id.	¶	31.		Here,	Detective	Tracy	made	no	statements,	representations,	

or	 promises	 that	 Seamon’s	 cooperation	 would	 result	 in	 an	 explicitly	 more	

favorable	 sentence	 if	 the	 case	 were	 prosecuted,	 and	 her	 encouragement	 to	

Seamon	 to	 tell	 the	 truth	 was	 not,	 without	 more,	 sufficient	 to	 render	 his	

statements	involuntary.		See	Hunt,	2016 ME 172,	¶	23,	151 A.3d 911.		We	find	

unpersuasive	 Seamon’s	 argument	 that	 his	 statements	 were	 involuntary	

because	of	the	friendly	nature	of	the	interview.	

	     [¶21]		Furthermore,	we	conclude	that	Seamon’s	mental	state	at	the	time	

of	 the	 interview	 did	 not	 render	 his	 statements	 involuntary.	 	 During	 the	

interview,	Seamon	told	Detective	Tracy	that	he	had	just	completed	an	intensive	

outpatient	program,	was	“not	doing	well	at	all,”	was	nervous,	and	had	anxiety	

issues.	 	 At	 the	 hearing,	 Seamon	 testified	 that	 he	 had	 been	 admitted	 to	 a	
                                                                                    13	

psychiatric	hospital	unit	a	few	months	prior	to	the	interview,	and	that	he	felt	

“bewildered”	and	“depressed”	when	speaking	to	Detective	Tracy.		He	testified	

that	he	was	a	people-pleaser	and	submitted	to	Detective	Tracy’s	authority.		The	

court	did	not	find	Seamon	credible	on	these	points	and	noted	that	there	was	no	

psychological	evidence	presented	regarding	his	condition.		The	court	also	found	

that	Seamon	did	not	appear	to	be	sick	or	ill	at	the	time	of	the	interview,	did	not	

appear	to	be	suffering	from	any	obvious	mental	health	problems,	and	always	

gave	answers	that	made	sense	and	were	coherent.		We	discern	no	clear	error	in	

the	court’s	findings	and,	in	applying	legal	principles	to	those	findings,	conclude	

that,	in	the	totality	of	the	circumstances,	Seamon’s	statements	were	voluntary.		

See	Bryant,	2014 ME 94,	¶	18,	97 A.3d 595 (concluding	that	despite	evidence	

that	 the	 defendant	 appeared	 “visibly	 shaken”	 and	 “in	 shock”	 during	 a	 police	

interview,	there	was	no	evidence	that	his	“distress	rose	to	the	level	of	mental	

or	 emotional	 instability	 required	 to	 render	 his	 statements	 involuntary”);	

State	v.	Larson,	577 A.2d 767,	769-70	(Me.	1990)	(holding	that	a	defendant’s	

statements	 were,	 considering	 the	 totality	 of	 the	 circumstances,	 made	

voluntarily	 even	 when	 the	 defendant	 had	 “introduced	 expert	 psychological	

testimony	to	the	effect	that	he	had	an	overwhelming	need	to	please	people”	and	
14	

argued	that	he	was	only	telling	the	officer	what	he	thought	the	officer	wanted	

to	hear).	

	       [¶22]		Accordingly,	we	conclude	that	the	suppression	court	did	not	err	

when	it	denied	Seamon’s	motion	to	suppress	the	statements	he	made	during	

the	interview	with	Detective	Tracy.	

B.	     Sentencing	

	       [¶23]	 	 Seamon	 contends	 that	 the	 court	 erred	 by	 considering	 three	

instances	 of	 Seamon’s	 sexual	 contact	 with	 the	 child	 when	 it	 set	 his	 basic	

sentence.3	 	 When	 we	 have	 granted	 a	 request	 to	 appeal	 a	 sentence,	 we	 are	

“statutorily	mandated	to	review	any	part	of	the	sentence,	including	the	basic	

term,	for	an	abuse	of	the	court’s	sentencing	power,”		State	v.	Reese,	2010 ME 30,	

¶¶	21,	23,	991 A.2d 806,	and	will	review	the	court’s	determination	of	a	basic	

sentence	de	novo	for	misapplication	of	sentencing	principles,	State	v.	Stanislaw,	

2013 ME 43,	¶	17,	65 A.3d 1242.	

	       [¶24]		We	have	held	that	courts	“have	broad	discretion	in	determining	

what	information	to	consider	in	sentencing;	they	are	limited	only	by	the	due	


    3		Seamon	also	asserts	that	the	court	erred	by	not	considering	as	a	mitigating	factor	his	history	of	

being	 sexually	 abused.	 	 “We	 review	 the	 sentencing	 court’s	 consideration	 of	 aggravating	 and	
mitigating	factors	for	an	abuse	of	discretion.”		State	v.	Schofield,	2006 ME 101,	¶	13,	904 A.2d 409.		
“Such	abuse	may	occur	when	a	material	factor	deserving	significant	weight	is	ignored.”		Id.	(quotation	
marks	omitted).	
   	
                                                                                                             15	

process	 requirement	 that	 such	 information	 must	 be	 factually	 reliable	 and	

relevant.”	 	 State	 v.	 Witmer,	 2011 ME 7,	 ¶	 20,	 10 A.3d 728  (quotation	 marks	

omitted);	see	also	Reese,	2010 ME 30,	¶	28,	991 A.2d 806 (“The	court	has	wide	

discretion	 in	 determining	 the	 sources	 and	 types	 of	 information	 to	 consider	

when	imposing	a	sentence.”).		Facts	regarding	uncharged	criminal	conduct	may	

be	considered	during	sentencing	“in	order	to	obtain	a	complete	and	accurate	

picture	 of	 the	 person	 to	 be	 sentenced.”	 	 State	 v.	 Dumont,	 507 A.2d 164,	 166	

(Me.	 1986).	 	 Information	 derived	 from	 the	 trial	 process	 “is	 factually	 reliable	

because	 it	 is	 derived	 from	 sworn	 testimony	 of	 witnesses	 subject	 to	

cross-examination	and	observation	by	the	court.”		Id.	at	166-67.		In	this	case,	

the	 child	 testified	 at	 the	 trial	 and	 was	 subject	 to	 cross-examination,	 and	 the	

court	 was	 able	 to	 observe	 the	 child	 as	 a	 witness;	 therefore,	 the	 court	 was	

entitled	to	find	that	the	child’s	testimony	was	factually	reliable.		See	id.	



    Seamon’s	 own	 sexual	 victimization	 cannot	 be	 presumptively	 deemed	 a	 mitigating	 factor.		
“Mitigating	factors	include,	among	other	things,	a	lack	of	prior	criminal	conduct,	remorse,	and	any	
other	factor	that	points	to	the	defendant’s	favorable	prospect	of	rehabilitation	or	a	lesser	likelihood	
of	 reoffense.”	 	 Id.	 ¶	 14	 (quotation	 marks	 omitted).	 	 As	 a	 victim	 of	 sexual	 abuse,	 Seamon	 would	
presumably	have	been	aware	of	its	profoundly	harmful	effect	on	a	child,	but	he	nevertheless	elected	
to	repeatedly	subject	a	child	to	the	same	cruel	actions.	
    	
    Furthermore,	even	if	Seamon’s	sexual	victimization	could	be	considered	a	mitigating	factor,	the	
court	did	not	commit	reversible	error	by	failing	to	expressly	reference	that	factor	when	sentencing	
Seamon.	 	 See	 17-A	 M.R.S.	 §	 1252-C(2);	 Hewey, 622 A.2d	 at	 1154-55.	 	 The	 court	 stated	 that	 it	 had	
reviewed	the	parties’	sentencing	memoranda,	which	discussed	Seamon’s	history	of	being	sexually	
abused	as	a	child.	
    	
16	

	      [¶25]		The	second	instance	of	sexual	contact,	involving	lubrication,	had	

allegedly	occurred	immediately	prior	to	conduct	underlying	the	first	count	of	

gross	 sexual	 assault,	 and,	 for	 sentencing	 purposes,	 the	 court	 was	 entitled	 to	

consider	that	limited	aspect	of	the	testimony.		Although	the	jury	could	not	reach	

a	 verdict	 on	 that	 count,	 the	 child’s	 testimony	 regarding	 the	 related	 sexual	

contact	is	not	necessarily	unreliable;	the	jury	could	have	believed	that	Seamon	

engaged	in	sexual	contact	with	him	without	committing	the	act	that	would	have	

constituted	 gross	 sexual	 assault.	 	 As	 to	 the	 third	 instance	 of	 contact	 that	 the	

court	 considered,	 we	 conclude	 that	 the	 record	 is	 clear	 that	 the	 court	 was	

referring	to	an	incident	of	sexual	touching	by	Seamon	and	not	to,	as	Seamon	

asserts,	oral-genital	contact	underlying	the	second	count	of	gross	sexual	assault	

of	which	Seamon	was	acquitted.	

	      [¶26]		It	was	therefore	not	an	abuse	of	discretion	for	the	court	to	consider	

all	three	allegations	of	sexual	contact	when	setting	Seamon’s	basic	sentence	for	

unlawful	 sexual	 contact.	 	 Moreover,	 any	 error	 in	 the	 court’s	 recitation	 of	 the	

timing	of	the	incidents	was	harmless.		See	M.R.U.	Crim.	P.	52(a).	

C.	    SORNA	

	      [¶27]	 	 Seamon	 contends	 that	 the	 court	 erred	 by	 “ordering”	 Seamon	 to	

register	 as	 a	 sex	 offender	 pursuant	 to	 SORNA	 2013,	 34-A	 M.R.S.	
                                                                                       17	

§§	 11271-11304	 (2016),	 instead	 of	 pursuant	 to	 SORNA	 1999,	 34-A	 M.R.S.	

§§	11201-11256	(2016).		The	State	concedes	that	Seamon	should	be	classified	

as	a	lifetime	registrant	pursuant	to	SORNA	1999	and	not	as	a	Tier	III	registrant	

pursuant	 to	 SORNA	 2013,	 but	 asserts	 that	 the	 sentencing	 court	 merely	

informed	 Seamon	 of	 his	 duty	 to	 register—which	 is	 not	 triggered	 until	 his	

release	from	prison.	

	     [¶28]	 	 SORNA	 1999	 applies	 to	 an	 adult	 who	 was	 sentenced	 “for	 a	 sex	

offense	or	a	sexually	violent	offense”	on	or	after	January	1,	1982.		34-A	M.R.S.	

§	11202.		A	“sexually	violent	offense”	includes	unlawful	sexual	contact	pursuant	

to	17-A	M.R.S.	§	255-A(1)(E-1)	and	requires	lifetime	registration.		34-A	M.R.S.	

§	11203(7)(A),	(8)(A).	

	     [¶29]	 	 SORNA	 2013	 applies	 to	 a	 person	 who	 has	 committed	 certain	

criminal	conduct	after	January	1,	2013,	and	is	sentenced	for	that	conduct	after	

January	1,	2013.		34-A	M.R.S.	§	11272(1).		Unlawful	sexual	contact	pursuant	to	

17-A	M.R.S.	§	255-A(1)(E-1)	is	categorized	as	a	“Tier	III”	offense,	which	requires	

lifetime	registration.		34-A	M.R.S.	§§	11273(16)(A),	11285(5).	

	     [¶30]	 	 Registration	 as	 a	 sex	 offender	 is	 not	 a	 component	 of	 a	 criminal	

sentence;	rather,	registration	is	a	duty	imposed	statutorily	upon	a	defendant	

because	 of	 a	 conviction	 for	 a	 sex	 offense.	 	 See	 34-A	 M.R.S.	 §§	 11222,	 11282;	
18	

Hunt,	 2016 ME 172,	 ¶	 42	 n.14,	 151 A.3d 911  (“[Defendant]’s	 sex	 offender	

registration	 is	 governed	 by	 [SORNA	 2013].	 .	 .	 .	 Sex	 offender	 registration	 is	 a	

consequence	that	applies	to	a	convicted	sex	offender	because	of	his	conviction,	

and	it	is	a	consequence	that	may	affect	an	offender	far	longer	than	his	prison	

sentence.”);	State	v.	Carter,	2016 ME 157,	¶	4	n.1,	150 A.3d 327 (“As	a	result	of	

this	 conviction,	 [defendant]	 is	 also	 required	 to	 register	 on	 the	 State’s	 sex	

offender	registry	for	ten	years.”).	

	        [¶31]	 	 As	 the	 State	 concedes,	 Seamon	 should	 have	 been	 notified	 of	 his	

duty	 to	 register	 pursuant	 to	 SORNA	 1999—not	 SORNA	 2013.	 	 Our	 opinion,	

therefore,	serves	as	notification	to	Seamon	and	all	interested	parties	that	he	will	

be	required	to	register	as	a	lifetime	registrant	pursuant	to	SORNA	1999	upon	

his	release	from	incarceration.	

	        The	entry	is:	

	      	     	     Judgment	and	sentence	affirmed.	
	
	      	     	     	     	      	
	
Caitlin	Ross	Wahrer,	Esq.	(orally),	Chester	&	Vestal,	P.A.,	Portland,	for	appellant	
Andrew	L.	Seamon	
	
Maeghan	Maloney,	District	Attorney,	and	Kristin	Murray-James,	Asst.	Dist.	Atty.	
(orally),	Prosecutorial	District	IV,	Augusta,	for	appellee	State	of	Maine	
	
	
Kennebec	County	Superior	Court	docket	number	CR-2014-656	
FOR	CLERK	REFERENCE	ONLY